Memorandum: The court properly sentenced defendant as a persistent violent felony offender. Defendant failed to establish that his prior violent felony convictions were unconstitutionally obtained (see, People v Sailor, 65 NY2d 224, cert denied 474 US 982; People v Graham, 67 AD2d 172, 179). The verdict was not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The credibility of the complainant was for the jury to resolve. (Appeal from Judgment of Erie County Court, McCarthy, J. — Robbery, 1st Degree.) Present — Doerr, J. P., Boomer, Green, Pine and Balio, JJ.